

113 S1955 IS: Knife Owners’ Protection Act of 2014
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1955IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Enzi (for himself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo protect the right of law-abiding citizens to transport knives interstate, notwithstanding a patchwork of local and State prohibitions.1.Short titleThis Act may be cited as the Knife Owners’ Protection Act of 2014.2.Interstate transport of knives(a)DefinitionIn this section, the term transport—(1)includes staying in temporary lodging overnight, common carrier misrouting or delays, stops for food, fuel, vehicle maintenance, emergencies, medical treatment, and any other activity related to the journey of an individual; and(2)does not include transport of a knife with the intent to commit an offense punishable by imprisonment for a term exceeding 1 year involving the use or threatened use of force against another person, or with knowledge, or reasonable cause to believe, that such an offense is to be committed in the course of, or arising from, the journey.(b)Transport of knives(1)In generalNotwithstanding any other provision of law, rule, or regulation of the United States, or of a State or political subdivision of a State, an individual who is not otherwise prohibited by Federal law from possessing, transporting, shipping, or receiving a knife may transport a knife from any State or place where the individual may lawfully possess, carry, or transport the knife to any other State or place where the individual may lawfully possess, carry, or transport the knife if—(A)in the case of transport by motor vehicle, the knife is not directly accessible from the passenger compartment of the motor vehicle, or, in the case of a motor vehicle without a compartment separate from the passenger compartment, the knife is contained in a locked container, glove compartment, or console; or(B)in the case of transport by means other than a motor vehicle, including any transport over land, on or through water, or through the air, the knife is contained in a locked container.(2)Temporary lodgingAn individual transporting a knife in accordance with paragraph (1) may have a knife accessible while staying in any form of  temporary lodging.(c)Emergency knives(1)In generalAn individual—(A)may carry in the passenger compartment of a motor vehicle a knife or tool designed for enabling escape in an emergency that incorporates a blunt tipped safety blade or a guarded blade or both for cutting safety belts; and(B)shall not be required to secure a knife or tool described in subparagraph (A) in a locked container, glove compartment, or console.(2)LimitationThis subsection shall not apply to the transport of a  knife or tool in the passenger cabin of an aircraft whose passengers are subject to airport screening procedures of the Transportation Security Administration.(d)No arrest or detentionAn individual who is transporting a knife in compliance with this section may not be arrested or otherwise detained for violation of any law, rule, or regulation of a State or political subdivision of a State related to the possession, transport, or carrying of a knife, unless there is probable cause to believe that the individual is not in compliance with subsection (b).(e)Claim or defenseAn individual may assert this section as a claim or defense in any civil or criminal action or proceeding. When an individual asserts this section as a claim or defense in a criminal proceeding, the State or political subdivision has the burden of proving, beyond a reasonable doubt, that the individual was not in compliance with subsection (b).(f)Right of action(1)In generalAny individual  who, under color of any statute, ordinance, regulation, custom, or usage, of any State or political subdivision of a State, subjects, or causes to be subjected, any individual to the deprivation of the rights, privileges, or immunities provided for in this section, shall be liable to the individual so deprived in an action at law or equity, or other proper proceeding for redress.(2)Attorney's Fees(A)In generalIf an individual asserts this section as a claim or defense, the court shall award to the prevailing party, as described in subparagraph (B), reasonable attorney's fees.(B)Prevailing partyA prevailing party described in this subparagraph—(i)includes a party who receives a favorable resolution through a decision by a court, settlement of a claim, withdrawal of criminal charges, or change of a statute or regulation; and(ii)does not include a State or political subdivision of a State, or an employee or representative of a State or political subdivision of a State.(g)Rule of constructionNothing in this section shall be construed to limit any right to possess, carry, or transport a knife under applicable State law.